PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 10,627,985
Issue Date: April 21, 2020
Application No. 15/687,008
Filed:  August 25, 2017
Attorney Docket No. P7179US00
:
:
:                        ON PETITION
:
:



This is a decision on the renewed petition filed December 27, 2020, which is being treated as a petition under 37 CFR 3.81(b) to correct the name of the assignee on the front page of the above-identified patent by way of a certificate of correction.

The petition is GRANTED.

The patent file is being forwarded to the Certificates of Correction Branch for issuance of the requested Certificate of Correction.

The request for a Certificate of Correction in the amount of $160 was charged petitioner’s deposit account.  

Telephone inquiries concerning this decision may be directed to the Kimberly Inabinet at (571) 272-4618.  Inquiries regarding the issuance of a certificate of correction should be directed to the Certificate of Correction Branch at (571) 272-4200.




/KIMBERLY A INABINET/Paralegal Specialist, OPET